16-13534-mg          Doc 24       Filed 02/15/17 Entered 02/15/17 15:43:09            Main Document
                                               Pg 1 of 7



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:

        FOREIGN ECONOMIC                                           Chapter 15
        INDUSTRIAL BANK LIMITED,
        “VNESHPROMBANK” LTD.,                                      Case No. 16-13534 (MKV)


                     Debtor in a Foreign Proceeding.
---------------------------------------------------------------x

      ORDER GRANTING RECOGNITION AND RELIEF IN AID OF A FOREIGN
     MAIN PROCEEDING PURSUANT TO 11 U.S.C. §§ 105(a), 1517, 1520 AND 1521

        Upon a hearing having been held before this Court on February 10, 2017 (the “Hearing”)

to consider the Verified Petition Under Chapter 15 for Recognition of a Foreign Main Proceeding

and the Official Form 401- Chapter 15 Petition for Recognition of a Foreign Proceeding

(collectively, the “Petition”)1 (i) commencing this chapter 15 case and (ii) seeking recognition of

the Russian Insolvency Proceeding commenced against Foreign Economic Industrial Bank

Limited, “Vneshprombank” Ltd. (the “Bank”) under Russian Federal Law No 127-FZ “On

Insolvency (Bankruptcy)” (the “Russian Bankruptcy Law”) as a “foreign main proceeding” under

chapter 15 of the Bankruptcy Code [ECF No. 2]; and the Court having considered and reviewed

all pleadings, exhibits, declarations and other documents filed in connection with and in support

of the Petition (collectively the “Supporting Documents”) submitted by the State Corporation

“Deposit Insurance Agency,” the foreign representative of the Bank in the Russian Insolvency

Proceeding (the “Foreign Representative”); and it appearing that due and timely notice of the filing

of the Petition and the Hearing has been given by Foreign Representative consistent with this



1
         Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the
Petition.

                                                         1
16-13534-mg        Doc 24      Filed 02/15/17 Entered 02/15/17 15:43:09                 Main Document
                                            Pg 2 of 7



Court’s previous orders scheduling a hearing on the Petition, dated December 23, 2016 [ECF No.

10] and January 25, 2017 [ECF No. 13]; and such notice appearing to be adequate for all purposes

such that no other or further notice thereof need be given; and this Court having reviewed and

considered Panabroker’s objection [ECF No. 16], the NY LLC’s response [ECF No. 15], and the

Reply of State Corporation “Deposit Insurance Agency” [ECF No. 20]; and all interested parties

having had due and proper notice and an opportunity to be heard;2 and the Court having heard

argument by counsel appearing at the Hearing; and after due deliberation and sufficient cause

appearing therefore, the Court makes the following findings of fact and conclusions of law3:

        A.      Pursuant to 11 U.S.C. § 1514, appropriate and timely notice of the filing of the

Petition and the Hearing was given by Foreign Representative to all known creditors, and such

notice is sufficient, and no other or further notice is necessary or required.

        B.      Other than as noted in footnote 2, all interested parties had an opportunity to be

heard at the Hearing.

        C.      Any objection or other responses are hereby overruled.




2
         The Hearing originally scheduled on January 31, 2017 was adjourned to February 9, 2017 on
consent of the parties and the Court. In anticipation the Court being closed on the adjourned date due to
weather conditions, on February 8, 2017, the Court requested counsel to adjourn the Hearing to February
10, 2017. Counsel notified the parties but inadvertently did not notify the United States Trustee (the “U.S.
Trustee”). The U.S. Trustee was not aware that the Hearing occurred on February 10, 2017 and for that
reason did not attend the Hearing. The U.S. Trustee has since been apprised by counsel of the results of
the Hearing, has confirmed that he has no objection to the relief and has reviewed and provided comments
to the form of this Order.
3
        The findings and conclusions set forth herein constitute this Court’s findings of fact and
conclusions of law pursuant to Rule 7052 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
Rules”), made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent any of the
following findings of fact constitute conclusions of law, they are adopted as such. To extent any of the
following conclusions of law constitute findings of fact, they are adopted as such.


                                                     2
16-13534-mg         Doc 24      Filed 02/15/17 Entered 02/15/17 15:43:09         Main Document
                                             Pg 3 of 7



        D.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334,

and 11 U.S.C. §§ 109 and 1501.

        E.    Venue of this proceeding is proper in this judicial district pursuant to 28 U.S.C. §

1410.

        F.    This is a core proceeding under 28 U.S.C. §§ 157(b)(2)(P).

        G.    Foreign Representative has satisfied the requirements of 11 U.S.C. § 1515 and Fed.

R. Bank. P. 1007(a)(4) and demonstrated that:

              (i)      the Bank is subject to a pending foreign proceeding within the meaning of

                       11 U.S.C. § 101(23);

              (ii)     the Russian Insolvency Proceeding is pending in Moscow, Russia, where

                       the Bank’s center of main interests is located, and, accordingly, the Russian

                       Insolvency Proceeding is a “foreign main proceeding” pursuant to 11

                       U.S.C. §1502(4) and is entitled to recognition as a foreign main proceeding

                       pursuant to 11 U.S.C. §1517(b)(1);

              (iii)    Foreign Representative is the foreign representative of the Bank within the

                       meaning of 11 U.S.C § 101(24);

              (iv)     the chapter 15 case was properly commenced pursuant to 11 U.S.C. §§ 1504

                       and 1515;

              (v)      the Petition satisfies the requirements of 11 U.S.C. § 1515;

              (vi)     the relief granted hereby is necessary and appropriate; and

              (vii)    recognition is not manifestly contrary to the public policy of the United

                       States

        NOW, THEREFORE, IT IS HEREBY:



                                                 3
16-13534-mg         Doc 24     Filed 02/15/17 Entered 02/15/17 15:43:09              Main Document
                                            Pg 4 of 7



        ORDERED, that the Russian Insolvency Proceeding is granted recognition pursuant to 11

U.S.C. §§ 1517(a) and 1517(b)(1); and it is further

        ORDERED, that all relief afforded to a foreign main proceeding pursuant to 11 U.S.C. §

1520 is granted; and it is further

        ORDERED, that the Foreign Representative may request additional assistance pursuant to

11 U.S.C. § 1507; and it is further

        ORDERED, that the Commencement Order is recognized by this Court and applicable to

the Bank’s creditors located in the territorial jurisdiction of the United States; and it is further

        ORDERED, that 11 U.S.C. §§ 361 and 362 apply with respect to the Bank and the property

of the Bank that is currently within, or may be brought in, the territorial jurisdiction of the United

States (the “Assets”); and it is further

        ORDERED, that consistent with 11 U.S.C. § 1520(a)(1) all persons and entities are hereby

enjoined from:

     (i)         executing against any Assets;

    (ii)         commencing or continuing any litigation or any actions to undertake the

                 enforcement in the United States of any legal proceeding (including, without

                 limitation arbitration, or any judicial, quasi-judicial, administrative or regulatory

                 action, assessment, proceeding or process or any actions related thereto including

                 discovery) (“Actions”), including without limitation, the Action styled Panabroker

                 Protecting Indemnity Association v. Vneshpromabank, LM Realty 31B, lm Realty

                 27D, LLC, LM Realty 24C, LLC, LM Realty 23H, LLC, LM Realty 20A, LLC, LM

                 Realty 18 West, LLC, LM Realty 10C, (f/k/a One Riverside Park Realty, LLC), LM

                 Property Management LLC, Case No. 16-02120 (ALC), pending in the United



                                                   4
16-13534-mg          Doc 24   Filed 02/15/17 Entered 02/15/17 15:43:09              Main Document
                                           Pg 5 of 7



                States District Court for the Southern District of New York, or taking any other

                Actions against or involving Foreign Representative (in Foreign Representative’s

                capacity as foreign representative of the Bank) and any Assets or any rights,

                obligations or liabilities of the Bank;

    (iii)       securing or enforcing any judicial, quasi-judicial, administrative or regulatory

                judgment, assessment, attachment, order or arbitration award against the Bank or

                Foreign Representative (with respect to the Bank), or any Assets;

    (iv)        commencing or continuing any Action to create, perfect or enforce any lien, setoff,

                attachment, or other claim against the Bank, Foreign Representative (with respect

                to the Bank), or any of the Assets;

     (v)        continuing any Action or commencing any additional Action, including discovery,

                involving the Bank, its Assets, or Foreign Representative (with respect to the

                Bank); or

    (vi)        enforcing any judicial, quasi-judicial, administrative or regulatory judgment,

                assessment or order or arbitration award against the Bank or its Assets;

and it is further;

          ORDERED, that the Foreign Representative is authorized to continue or commence

actions in the federal or state courts of the United States pursuant to section 1509(b); and it is

further

          ORDERED, that subject to the          procedures set forth in this Order, the Foreign

Representative is authorized, pursuant to section 1521(a)(4), to examine witnesses and take

evidence concerning the Bank’s assets, affairs, rights, obligations or liabilities; and it is further




                                                   5
16-13534-mg        Doc 24     Filed 02/15/17 Entered 02/15/17 15:43:09             Main Document
                                           Pg 6 of 7



        ORDERED, that prior to the examination of a witness and the issuance of discovery

requests upon a party, the Foreign Representative shall first meet and confer with such party; if

the parties cannot agree upon the terms of the subpoena and proposed discovery requests, the

Foreign Representative may apply to this Court, on notice to such other party and the U.S. Trustee,

for authority to issue any subpoenas and discovery requests and all of such party’s rights to object,

move to quash a subpoena, or seek related relief under applicable law, including but not limited to

section 1522(a) are preserved; and it is further

        ORDERED, that all of the rights afforded to creditors and other parties in interest under

chapter 15 are preserved; and it is further

        ORDERED, that the Foreign Representative is entrusted with the administration or

realization of all or part of the Assets of the Bank within the territorial jurisdiction of the United

States; and it is further

        ORDERED, that this Order shall be served upon all known parties in interest (or their

counsel) as identified in the Bank’s Lists filed in connection with the Petition and upon any party

that has filed a notice of appearance in this case, and upon the U.S. Trustee, by electronic mail or

by facsimile transmission, or by courier or in the event service by electronic mail or facsimile

cannot be accomplished, then by either United States mail, first class postage prepaid or overnight

delivery service; and upon any other interested party that becomes known to Foreign

Representative at such time as they are sufficiently identified, by United States mail, first class

postage prepaid or by courier or by email within three (3) business days following the time any

such party is identified by Foreign Representative; and it is further

        ORDERED, that service in accordance with this Order shall constitute adequate and

sufficient service and notice; and it is further


                                                   6
16-13534-mg        Doc 24       Filed 02/15/17 Entered 02/15/17 15:43:09         Main Document
                                             Pg 7 of 7



        ORDERED, that Foreign Representative and all parties in interest shall, unless otherwise

ordered by this Court, retain the right at any point to seek further relief from this Court that may

be necessary to implement the Russian Insolvency Proceeding and/or to effectuate the purposes of

chapter 15; and it is further

        ORDERED, that this Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation of this Order.



Dated: New York, New York
       February 15, 2017
                                                  s/ Mary Kay Vyskocil
                                              HONORABLE MARY KAY VYSKOCIL
                                              UNITED STATES BANKRUPTCY JUDGE




                                                  7
